11th
Court of Appeals
 Eastland,
Texas
          Opinion
 
Anthony Norris
Appellant
Vs.                   No.
11-03-00263-CR B Appeal from Harris County
State of Texas
Appellee
 
Anthony Norris has filed in this court an
amended motion to withdraw his appeal. 
In his motion, appellant states that it is his desire to withdraw the
appeal and that he does not want to further prosecute this appeal.  The motion is signed by both appellant and
his attorney.  TEX.R.APP.P. 42.2.  The motion is granted.
The appeal is dismissed.
 
PER CURIAM
 
September 25, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.